DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1 and 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasa (US 2009/0190224) in view of Ito et al. (US 2015/0259217). 
Regarding claims 1 and 3-10:  Iwasa (US ‘224) discloses resin compositions including fine metal oxide particles [abstract], wherein Iwasa (US ‘224) discloses Example 1 [Ex. 1; 0073-0080] mixes 50.50 g of a dispersion of 20 nm indium tin oxide (ITO) particles (10.55 wt%) with 3.00 g 3-perflurobutyl-2-hydroxypropyl acrylate, 5.25 g 2,2,3,3,4,4,5,5-octafluorohexane 1,6-diarylate and 0.255 g Irgacure 184 photoinitiator.  The solvent was removed {corresponding to ~36 wt% ITO} and the resulting optical material was UV cured to afford an optical element [Ex. 1; 0073-0080] having an Abbe number of 20.97 [Table 1, Ex. 1].
Iwasa (US ‘224) does not disclose ITO particles having a hydrocarbon ligand.  However, Ito et al. (US ‘217) discloses ITO (10.5% Sn) nanoparticles containing an oleic acid (C18) ligand [abstract; 0136-0137].  Iwasa (US ‘224) and Ito et al. (US ‘217) are analogous art because they are concerned with a similar technical difficulty, namely ITO nanoparticles.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined ITO (10.5% Sn) nanoparticles containing an oleic acid ligand, as taught by Ito et al. (US ‘217) in the invention of Iwasa (US ‘224), and would have been motivated to do so since Ito et al. (US ‘217) suggests that ligand-stabilization (ex. oleic acid) afford excellent control of the size, size dispersity and doping level of the nanoparticle [0061].
Regarding claim 11:  Iwasa (US ‘224) discloses optical materials [Ex. 1; 0073-0075; 0108].
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the .

Response to Arguments
Applicant's arguments filed 10/7/21 have been fully considered but they are not persuasive. The rejection of claims based upon Iwasa (US 2009/0190224) and Ito et al. (US 2015/0259217) is maintained. 
Iwasa (US ‘224) was relied on for disclosing Example 1 [Ex. 1; 0073-0080] comprising 50.50 g of a dispersion of 20 nm indium tin oxide (ITO) particles (10.55 wt%), 3.00 g 3-perflurobutyl-2-hydroxypropyl acrylate, 5.25 g 2,2,3,3,4,4,5,5-octafluorohexane 1,6-diarylate and 0.255 g Irgacure 184 photoinitiator [Ex. 1; 0073-0080].
Ito et al. (US 2015/0259217) was relied on for disclosing ITO (10.5% Sn) nanoparticles containing an oleic acid (C18) ligand [abstract; 0136-0137].
In response to applicant's argument that the use of ligands in Ito et al. (US ‘217) are not used in polymerization reactions or with a curable composition, and that Iwasa (US ‘224) is silent with regard to oxide particles having a hydrocarbon ligand and a binding site to the oxide particles, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ito et al. (US ‘217) suggests that ligand-stabilization (ex. oleic acid) afford excellent control of the size, size dispersity and doping level of the nanoparticle [0061].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767